Brady, J. —
Tbe defendant promised to pay tbe plaintiff $100, if be would hire tbe part of the premises 439 Broadway for one year from May 1st, 1855, at a rental of $1,600, then occupied by plaintiff. Tbe avowed object of tbe defendant, in. thus inducing tbe plaintiff to take tbe premises again, was to keep a Mr. Kane out of them, whose business was similar to tbe defendant’s, and whose proximity would be injurious. Tbe plaintiff consented, and hired tbe premises. Tbe complaint sets up these facts in detail, and, as they constitute a cause of action, tbf demurrer was *307properly overruled by tbe justice. The statute of frauds has no applicatiou to them. The plaintiff’s right of action was complete when he-hired the premises, as requested. He had assumed the responsibility of paying the rent, in accordance with the request and upon the inducement of the defendant. The assumption of a supposed liability, which has no foundation in law or in fact, is not a sufficient consideration (Cabot v. Haskins, 3 Pick. 83) ; but that the assumption of an actual liability is, cannot be questioned. The acceptance of the contract by the plaintiff, and the execution of it in part, created an obligation on his part to pay the rent; and the thing done is a sufficient and completed consideration. The defendant was to pay $100 if the plaintiff assumed to pay $1,600, and the plaintiff assumed the payment. See Phelps v. Townsend, 8 Pick. 392. Whether the consideration of the defendant’s promise was adequate or inadequate, makes no difference. The slightest consideration is sufficient to sustain the promise. Oakley v. Booman, 21 Wend. 588.
Judgment affirmed.